Citation Nr: 1001631	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-29 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a dermatological 
disorder claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from January 1942 to October 
1945, including in New Guinea and the Solomon Islands.  He 
was born in 1918.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  The appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Service connection is in effect for malaria, for which a 
noncompensable rating is assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When service records are not available, for whatever reason, 
there is no lowering of the legal standard for proving a 
claim for service connection, but there is a heightened duty 
to develop the claim, to discuss the reasons and bases, and 
to carefully consider the reasonable-doubt doctrine.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  But see McClain v. Nicholson, 21 Vet. App. 319 
(2007) (Court held that the presence of a chronic disability 
at any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative).

Very few service records are available, having been exposed 
to a 1973 fire at the National Personnel Records Center in 
St. Louis.  Copies of the brittle records reflect that, while 
he was being treated for malaria in 1944, the Veteran was 
seen for a rash involving several areas of his body to 
include the buttocks, back, and both lower extremities, 
itching in nature, and thought to be possibly associated with 
the malaria.  He now claims that he had jungle rot, 
particularly in the right ear, and has current residuals 
thereof.  

Records are not in the file from any care for dermatological 
problems, from the time of his separation from service in 
1945 until VA care in the 1990's.

Recent treatment records from VA show that the Veteran is 
being seen for clinical onychomycosis on both feet, and nail 
plate thickening.  He has not otherwise been examined by VA, 
and there is no opinion of record as to whether his in-
service complaints may or may not be associated with the 
current ones, or whether he has had interim ongoing 
dermatological problems.  It is unclear whether he even 
understands that chronicity is a part of the required 
fundamental consideration. 

For these reasons, accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the Veteran is aware of any 
clinical records or other evidence which 
might assist in reflecting the chronic 
nature of his claimed dermatological 
disorder from service to date, he should 
provide them, or give sufficient details 
so that they may be obtained; VA should 
assist as feasible.

2.  The Veteran should then be scheduled 
for a VA dermatological examination to 
determine the nature of his current 
dermatological disorder.  The examination 
should include a review of the claims 
file, including anything obtained pursuant 
to this Remand.  The examiner should 
provide responses to the following 
questions:  

a.  Is it at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that such currently 
diagnosed disorder (1) arose in or as a 
result of service, (2) pre-existed 
service and was aggravated (i.e., 
permanently worsened) therein, or (3) 
is causally related to or aggravated by 
his already service-connected 
disability (e.g., malaria); or is such 
a relationship to service or to other 
service-connected disabilities unlikely 
(i.e., less than a 50-50 probability)?

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.  

c.  If any question cannot be answered 
without resorting to pure speculation, 
the examiner must provide a complete 
explanation as to why such question 
cannot be answered.

3.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
skin disability on all potential bases.  If 
the decision remains adverse, provide him 
and his representative with an appropriate 
Supplemental Statement of the Case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

